Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (PG Pub 2014/0312368 A1), Matsumura et al (PG Pub 2015/0255680 A1), Lee et al (PG Pub 2020/0357846 A1, hereafter Lee846), and Kurihara et al (PG Pub 2015/0125980 A1).
Regarding claim 1, Lee teaches an electronic device, comprising: a substrate (300, fig. 2B); another substrate (200) disposed opposite to the substrate; a first light-emitting element (106) disposed on the substrate and configured to emit blue light (paragraph [0020]) under a first current density (inherent that the LED needs current, thus, current density, to emit light) when the substrate provides a first current (driving circuit in substrate 300, paragraph [0030]) to the first light-emitting element, wherein the first light-emitting element comprises a first semiconductor layer (inherent that an LED has a first semiconductor layer); a second light-emitting element (102 or 104) disposed on the substrate and configured to emit green light or red light (paragraph [0020]) under a second current density (inherent that the LED needs current, thus, current density, to emit light) when the substrate provides a second current (driving circuit in substrate 300, paragraph [0030]) to the second light-emitting element; a protective layer (302, paragraph [0031]) disposed between the substrate and the another substrate, and covering the first light-emitting element and the second light-emitting element; and an adhesive layer (208, paragraph [0037]) disposed between the protective layer and the another substrate.  
Lee does not teach a first ohmic contact electrode and a first conductive pad, or wherein the second light-emitting element comprises a second ohmic contact electrode and a second conductive pad disposed between the substrate and the second ohmic contact electrode, though fig. 2B of Lee teaches what seem to be electrodes above each LEDs 102 to 106.
In the same field of endeavor, Matsumura teaches an ohmic contact electrode (11, fig. 1) that is divided into a plurality of separate portions, and the conductive pad (12) is in contact with sidewalls of the plurality of separate portions, for the benefits of reducing forward bias while maintaining high emission (paragraph [0016]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a first ohmic contact electrode and a first conductive pad, a second ohmic contact electrode and a second conductive pad, wherein the second ohmic contact electrode is divided into a plurality of separate portions, and the second conductive pad is in contact with sidewalls of the plurality of separate portions, for the benefits of reducing forward bias while maintaining high emission.
Lee in view of Matsumura teaches the “second conductive pad” is “disposed between the substrate and the second ohmic contact electrode”.
Lee does not teach the first current is equal to the second current, and the first current density is less than the second current density.
In the same field of endeavor, Lee846 teaches to make first current density (in green or blue LED) less than the second current density (in red LED, paragraph [0095]), for the benefit of increasing visibility of red light by counteracting low conversion efficiency of red phosphor (paragraph [0095]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first current density is less than the second current density for the benefit of increasing visibility of red light by counteracting low conversion efficiency of red phosphor.
Lee846 does not teach the first current is equal to the second current.
In the same field of endeavor, Kurihara teaches current density in the active layer of light emitting device equals to current applied to the device divided by area of the ohmic electrode (paragraph [0176], or J=I/A).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first current density less than the second current density by either increasing the first current (I) while making the first ohmic contact same size as the second ohmic contact, or by making the first current equal to the second current while making the size of the first ohmic contact larger than of the second ohmic contact, by the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2, Kurihara teaches the first current density is defined by a ratio of the first current to an area of the first ohmic contact electrode (paragraph [0176]).  
Regarding claim 3, Kurihara teaches the electronic device as claimed in claim 2, wherein the second current density is defined by a ratio of the second current to an area of the second ohmic contact electrode (paragraph [0176]).  
Regarding claim 4, Lee in view of Kurihara teaches the electronic device as claimed in claim 3, wherein the area of the first ohmic contact electrode is different from the area of the second ohmic contact electrode (see rejection of claim 1).  
Regarding claim 6, Lee teaches the electronic device as claimed in claim 1, further comprising a third light-emitting element (104, fig. 2B) disposed on the substrate, wherein when the second light-emitting element emits green light (paragraph [0020]), the third light-emitting element is configured to emit red light (paragraph [0020]) under a third current density (inherent that the LED needs current, thus, current density, to emit light) when the substrate provides a third current (driving circuit in substrate 300, paragraph [0030]) to the third light-emitting element, the third current density (in green LED) is different (current density in green LED is less than the first current density, or in red LED but more than that in blue LED, paragraph [0095]) from the first current density and the second current density, for the benefit of achieving color balance of the image displayed (paragraph [0095]).
Lee does not teach wherein the third current is equal to the first current.  
Kurihara teaches current density in the active layer of light emitting device equals to current applied to the device divided by area of the ohmic electrode (paragraph [0176], or J=I/A).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the third current density different from the first current density by either changing the first current (I) while making the first ohmic contact same size as the third ohmic contact, or by making the first current equal to the third current while making the sizes of the first ohmic contact and the second ohmic contact different from each other, by the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 7, Matumura teaches the third light-emitting element comprises a third ohmic contact electrode (11, fig. 1), for the benefits of reducing forward bias while maintaining high emission (paragraph [0016]).
Kurihara teaches the third current density is defined by a ratio of the third current to an area of the third ohmic contact electrode (paragraph [0176]).  
Regarding claim 8, Lee does not teach the electronic device as claimed in claim 7, wherein the area of the first ohmic contact electrode is different from the area of the third ohmic contact electrode.
Kurihara teaches current density in the active layer of light emitting device equals to current applied to the device divided by area of the ohmic electrode (paragraph [0176], or J=I/A).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the third current density different from the first current density by either changing the first current (I) while making the first ohmic contact same size as the third ohmic contact, or by making the first current equal to the third current while making the sizes of the first ohmic contact and the second ohmic contact different from each other, by the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 9-13 and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach
“a first ratio of an area of the first ohmic contact electrode to an area of the first semiconductor layer is higher than a second ratio of an area of the second ohmic contact electrode to an area of the second semiconductor layer” and “another first ratio of an area of the another first ohmic contact electrode to an area of the another first semiconductor layer is higher than another second ratio of an area of the another second ohmic contact electrode to an area of the another second semiconductor layer” (claim 9).
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899